Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 11/16/2020 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano (US 3,594,023).
Yano discloses a locking ring assembly comprising: 
an upper ring (Fig. 4, one of the rings F); 
a lower ring (Fig. 4, the other of the rings F) arranged coaxial (Fig. 4, both F are coaxial) and connected to the upper ring (Fig. 4, both F are connected to each other by the bolt at 71); 
the upper and lower rings being moveable between an opened and a closed position (Fig. 4, the open position can be interpreted when F are not bolted together and the closed position is when F are bolted together) and further comprising an inner wall surface (Fig. 4, each F comprises an inner wall surface) including at least a portion containing one or more convexities (Fig. 4, convexities defined by the circumferential grooves of E that grip onto both A and B and both E are positioned within the inner surface of F similar to the applicant’s invention at 102 which are used to grip onto an outer surface of a pipe) configured to, when in the closed position, at least partly penetrate an opposing wall surface (Fig. 4, both E grips onto the pipes A and B); and
at least one key (Fig. 4, one of the rings D can be interpreted as a key) located between the upper and lower rings (Fig. 4, D is located between F),
wherein the upper ring, the lower ring, and the at least one key define respective openings (Fig. 4, bolt holes at 62 and 41) through which a first fastener (Fig. 4, bolt at G’ .  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guoxiang et al. (CN 201526281 hereinafter “Guoxiang”) in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
In regard to claims 1, 4, 6, and 9, Guoxiang discloses a top drive comprising: 
at least one drill stem sub (Under the “The utility model content” discloses the invention is a locking device for a drill string body similar to the applicant’s invention of a drill stem sub on a drill string); and 
a locking ring assembly (Fig. 3) sized to encircle the at least one drill stem sub (Fig. 3); the locking ring assembly including: 
an upper ring (Fig. 3, ring at 2); 

the upper and lower rings being moveable between an opened and a closed position (Fig. 3, rings 1 and 2 can be moveable between an opened and closed position by the nuts and bolts) and further comprising an inner wall surface (Fig. 3, inner wall surface defined by the inner radial surface of 1 and 2 at 4) including at least a portion containing one or more convexities (Fig. 3, convexities at 4) configured to, when in the closed position, at least partly penetrate an opposing wall surface (Fig. 3, convexities 4 are used to grip on the opposing wall surface of a tubular component of the drill string).  
Guoxiang does not expressly disclose at least one key (Fig. 1, Guoxiang does disclose protrusions at 1.1 that prevent rotation between the upper ring and lower ring) located between the upper and lower rings,
	wherein the upper ring, the lower ring, and the at least one key define respective openings through which a first fastener extends to connect the upper and lower rings,
wherein the at least one key is configured to transfer a torque experienced by the lower ring, the upper ring, or by both the lower and upper rings.
AAPA teaches at least one key (Fig. 1, the block between the two rings which has two screws) between an upper ring and lower ring (Fig. 1) to prevent unwanted rotation which is also capable of transferring torque by preventing the rotation (in [0006] discloses preventing unwanted rotation).
It would have been obvious to one having ordinary skill in the art to have modified the protrusions of Guoxiang to include at least one key between the upper and lower rings in order to prevent unwanted rotation as taught by AAPA in [0006].

It would have been obvious to one having ordinary skill in the art to have rearranged the bolts and bolt holes of AAPA such that the bolts connecting the upper and lower ring extend through the hole of the indicated key instead of having separate bolts for the key in order to have the advantage of reduced manufacturing cost of additional bolts and ease of assembly without needing different bolts for different parts, since it has been held that rearrangement of parts has been held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 
In regard to claims 2 and 7, Guoxiang and AAPA discloses the locking ring assembly of claim 1 and the top drive of claim 6, and Guoxiang further discloses comprising a die (Fig. 3, each 4 is at least a die that have one or more convexities), the one or more convexities being located on the die (Fig. 3, the convexities of 4 is located on 4).  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guoxiang (CN 201526281) in view of AAPA and further in view of Dole (US 8,556,302).
In regard to claims 5 and 10, Guoxiang and AAPA discloses the locking ring assembly of claim 1 and top drive of claim 6, and Guoxiang further discloses the upper and lower rings further including a fastener end (Fig. 3, at 3) configured to receive a 
In the related field of pipe couplings, Dole teaches a coupling with a fastener end and a hinged end (Fig. 1, at 11 and 15). 
It would have been obvious to one having ordinary skill in the art to have modified one of the fastener ends of Guoxiang to include a hinged end in order to have the advantage of a reliable traditional connection as taught by Dole in 6:28-41.

Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Guoxiang, AAPA, and Dole do not disclose the features of claims 1 and 6, however, see the updated the rejection. Additionally, see the rejection under 102 that relies on the prior art Yano.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Robichaux et al. (US 2007/0272403) discloses a clamp attached to a top drive swivel with at least one key.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679